IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Thomas J. Harclerode,                    :
                   Appellant             :
                                         :
            v.                           :    No. 305 C.D. 2017
                                         :
Everett Area School District             :
Superintendent                           :
and School Board                         :


                                     ORDER

             NOW, April 5, 2018, having considered appellant’s application for

reconsideration, the application is denied.




                                              MARY HANNAH LEAVITT,
                                              President Judge